                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA                            Criminal no. 17-479 (ADC)
  Plaintiff,
                v.

JOSE CARRASQUILLO-ROSARIO
  Defendant.

              MOTION REQUESTING MODIFICATION TO CONDITIONS OF RELEASE

TO THE HONORABLE COURT:

       Comes now the defendant, Mr. Carrasquillo, and respectfully states and prays as follows:

       1.      Mr. Carrasquillo had been granted bail pending his sentencing.

       2.      Amongst the conditions of release, Mr. Carrasquillo has a curfew set from 6:00

a.m. – 6:00 p.m.

       3.      Mr. Carrasquillo has complied with all conditions of detention, and request that

the curfew is removed.

       4.      The undersigned counsel has discussed this with AUSA Acevedo who has

expressed to have no objection with this request.

       WHEREFORE, the undersigned respectfully requests that the Court takes note of the

present motion and allow Mr. Carrasquillo to remove the court-imposed curfew pending the

conclusion of his case.

       RESPECTFULLY SUBMITTED.

In San Juan, Puerto Rico, this 25h day of March 2019.

       I HEREBY CERTIFY, that on this date the present document has been filed electronically

and is available for viewing and downloading from the Court’s CFM/ECF system by U.S.

Attorney’s Office.

                                    s/ Diego H. Alcalá Laboy
   Diego H. Alcalá Laboy
       PO Box 12247
    Tel.: (787) 432-4910
   USDC-PR No. 300504
dalcala@defensorialegal.com




            2
